DETAILED ACTION

Continuation
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 October 2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 9, filed 19 October 2021, in view of the cancellation with respect to claim 12 have been fully considered and are persuasive.  The 112 rejection of the claim has been withdrawn.
Applicant’s arguments, see pages 10-11, filed 19 October 2021, in view of the examiner’s amendment with respect to claims 1-4, 6, 9, 11, 13-14, 17, 21-27, 30, and 34 have been fully considered and are persuasive.  The 103 rejection of the claim has been withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in interview communications with Brian Klock on 7 December 2021 – 9 December 2021.
The application has been amended as follows:
Claims 1, 11, 13, 17, and 30 have been amended and claims 15-16, 18-20, 28-29, and 31-33 have been cancelled as set forth in the attached document.

Allowable Subject Matter
Claims 1-4, 6, 9, 11, 13-14, 17, 21-27, 30, and 34 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Koriyama et al., WO 2016/186106 A1 – Electronic Apparatus Control System, Electronic Apparatus Control Method, and Communication Terminal
Tian et al., US 2021/0058770 A1 – Bluetooth Network and Network Configuration Method
Park et al., US 2019/0141786 A1 – Method and Apparatus for Turning on Wi-Fi Infrastructure Using BLE Communication System
Fu, US 2015/0327069 A1 – Method of Establishing Wireless Connection and Wireless Access Point Device
Koriyama et al., JP 2017-112511 – Appliance Control System, Appliance Control Device and Appliance Control Method
Koriyama et al., JP 2016-220054 – Electronic Apparatus Control System, Electronic Apparatus Control Method, Communication Terminal and Computer Program

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN T VAN ROIE whose telephone number is (571)270-0308. The examiner can normally be reached Monday - Friday 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN T VAN ROIE/Primary Examiner, Art Unit 2469